Allowable Subject Matter
1.	1-15, 21-25 are allowed.  The following is an examiner’s statement of reasons for allowance:

For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a package comprising, “a third surface dielectric layer of the third device die is bonded to. and is in physical contact with, a fourth surface dielectric layer of the first package through fusion bonding; and
a second isolation region encapsulating the first package therein, wherein the first package, the third device die, and the second isolation region form parts of a second package” in combination with other limitations as a whole.

For claim 10, the references of record, either singularly or in combination, do not teach or suggest at least a package comprising, “wherein a first edge of the first gap-filling material contacts a second edge of the second gap-filling material to form a second interface perpendicular to the first interface, and the second interface is flush with a respective edge of the second device die” in combination with other limitations as a whole.

For claim 21, the references of record, either singularly or in combination, do not teach or suggest at least a package comprising, “wherein a first dielectric layer in the first device die is physically joined to a second dielectric layer in the second device die, and a first bond pad in the 


The closet prior arts on records are Yu et al (US 2015/0318246 Al) in view of Kim etal. (US PGPUB 2018/0006006 Al). None of the prior arts teach about the allowable subject matter limitation. Moreover none of the prior arts on record would be obvious to modify without breaking the functionality of the devices. 

Claims 2-9, 11-15, 22-25  are also allowed being dependent on allowable claims 1, 10, 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897